Citation Nr: 1302439	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-37 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 5, 2000, for the grant of service connection for left hip joint replacement  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to August 1945 and from December 1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left hip disability was previously denied by way of an April 1995 rating decision, which decision was determined to be final by the Board in May 2005; the Veteran did not appeal the May 2005 Board decision.

2.  On July 17, 2000, VA received from the Veteran a statement that constituted an application to reopen the claim for service connection for a left hip disability.


CONCLUSION OF LAW

The criteria for an effective date of July 17, 2000, but no earlier, for the grant of service connection for left hip joint replacement have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.157, 3.158, 3.160, 3.400 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for a left hip disability was granted in the November 2007 decision.  He was also assigned a disability rating and an effective date for that grant of service connection.  As the Veteran's current appeal stems from a disagreement with a downstream element (the effective date for his grant of service connection), no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the issue on appeal has been obtained and there is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The outcome of this appeal turns on a determination as to the date that a claim for benefits was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

By a November 2007 rating decision, the Veteran was granted service connection for left hip joint replacement.  An effective date of October 5, 2000, was assigned for the grant of service connection,  The Veteran contends that the service connection award should have an earlier effective date.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).
At the outset, the Board notes that in an April 1995 rating decision, the RO denied a claim of service connection for a left hip disability.  In a March 1997 decision, the Board indicated that although a notice of disagreement (NOD) as to the April 1995 had not been filed, it appeared as though the Veteran's testimony at a personal hearing in February 1996 was accepted in lieu of an NOD, as the record contained a March 1996 supplemental statement of the case addressing that issue.  The Board noted, however, that it was not clear that the Veteran had filed a substantive appeal as to that issue and thus directed the agency of original jurisdiction (AOJ) to determine on remand whether a timely substantive appeal had been filed regarding the claim of service connection for a left hip disability.  

A review of the record does not reflect a timely substantive appeal following the issuance of the March 1996 supplemental statement of the case.  The Veteran had 60 days from the issuance of the supplemental statement of the case to perfect a substantive appeal and none was filed in that time period or within one year of notice of the April 1995 rating action.  Accordingly, the decision was final.  

In a June 2000 memorandum, the Veteran's representative requested that the RO take action on the Board's directive and in July 2000, the RO determined that the Veteran had failed to appeal the April 1995 rating decision.  In a statement dated on October 5, 2000, the Veteran indicated his desire to file a claim for service connection for his left hip condition.  In an April 2001 letter, the RO again advised the Veteran that because he had not timely appealed the April 1995 rating decision, that decision had become final.  The letter also informed the Veteran of the need to submit new and material evidence.  In a January 2002 rating decision, the RO indicated that the Veteran's claim of service connection remained denied.  The Veteran appealed that decision to the Board and in a May 2005 decision, the Board "reopened" the Veteran's claim for service connection for a left hip disability based on the submission of new and material evidence and remanded the underlying service connection claim for further development.  As part of that decision, the Board determined that the April 1995 RO decision had become final and that the issue of timeliness of appeal of the April 1995 rating decision was not in appellate status.  Notably, the Board found that the Veteran had not expressed any disagreement with the RO's July 2001 or April 2001 notices regarding the fact that he had not appealed the April 1995 RO decision.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012) (appellate review is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished).  The Board thus determined that the issue then currently before it was whether new and material evidence had been received to reopen a claim of service connection for a left hip disorder.  The Veteran did not appeal the May 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court) and that decision therefore constitutes a final appellate determination as to any issue decided therein.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  

As noted above, in granting service connection for left hip joint replacement, the RO assigned an effective date of October 5, 2000, which it determined to be the date of the Veteran's claim to reopen his previously denied claim for that disability.  As the effective date of an award of VA disability compensation based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later, to be entitled an effective date earlier than October 5, 2000, for his grant of service connection for a left hip disability, it must be demonstrated that the Veteran sought to reopen his claim at some point prior to October 5, 2000.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2012).  The Court has that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2012).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

Given the finality of the April 1995 RO decision as to the issue of service connection for a left hip disability, the Board need only consider the evidence of record received since that decision in deciding whether the Veteran manifested an intent to file a claim to reopen his previously denied claim of service connection for a left hip disability prior to October 5, 2000.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed.Cir.2008) (holding that "a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim"). 

A review of the evidence of record shows that in June 1997, the Veteran submitted a statement wherein he reported the names of doctors who had treated him for back and left hip pain.  In February 1998, the RO received a congressional inquiry with an attached letter from the Veteran wherein he referenced his claim for an increased evaluation for his service-connected back disability and noted his hip replacement surgery.  Nothing in these statements can be read as manifesting an intent on the part of the Veteran to file a claim for service connection for a left hip disability at the time that they were submitted to VA.  On July 17, 2000, the RO received from the Veteran correspondence wherein he stated that he was protesting the fact that VA was unwilling to accept that his hip disability should be service connected.  The Veteran further asserted that he was "continuing to appeal that" his left hip disability was related to service.  Liberally construed, the Board finds that the Veteran's July 17, 2000, correspondence can be said to constitute a claim to reopen his previously denied claim for service connection for a left hip disability, as it is a written communication wherein the Veteran evidenced his belief in entitlement to service connection for that disability.  See 38 C.F.R. § 3.1(p).  There is, however, no document of record that was received by the RO earlier than July 17, 2000, that could be construed as a petition to reopen his previously denied claim of service connection for a left hip disability.  (The Board notes that certain documents received in October 2010 are dated prior to July 2000, but there is no evidence that those documents were actually submitted prior to October 2010).  Consequently, the Board finds that an effective date of July 17, 2000, but no earlier, is warranted for the grant of service connection for left hip joint replacement.  See 38 C.F.R. § 3.400(b)(2)(i).  

In finding that an effective date earlier than July 17, 2000, is not warranted for a grant of service connection for left hip disability, the Board is aware that VA treatment records dated during the relevant time period indicate treatment related to the left hip prior to July 2000.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although the evidence shows the presence of a left hip disability prior to July 2000, none of those treatment records can serve as a basis for award of an earlier effective date.  Id.  The Board is also cognizant that the regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2012).  However, a medical examination report may be accepted as an informal claim for benefits only to increase benefits or reopen a disallowance for the reason that the service-connected disability was not compensable in degree.  Id.  The Veteran's present claim was not one of these types of claims, as his claim was previously denied because the evidence failed to show that his hip disability was related to service and not because it was not found to be compensable in degree.  



ORDER

Entitlement to an effective date of July 17, 2000, but no earlier, for the grant of service connection for left hip joint replacement is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


